Bijub, J.
The first cause of action is one for $2,500, and interest upon a promissory note. The second partial defense consists of the allegation that notwithstanding chapter 569, Laws of 1911, extending the “ jurisdiction.” of the City Court to 'actions to recover money only up to the sum of '$5,000, exclusive of interest and costs, said City Court has jurisdiction only up to the amount of $2,000, because the act as amended is unconstitutional. This claim is based upon the provisions of article VI, section 18 of the Constitution forbidding the legislature to confer upon any inferior or local court of its creation any greater jurisdiction than is conferred upon county courts; and section 14 of the same article which limits jurisdiction of the county courts, in actions for -the recovery of money only, to those in which the complaint demands judgment for a sum not exceeding $2,000.
Plaintiff, however, makes the point, which I find well taken, that defendant’s so-called partial defense is premature. In Ralli v. Pearsall, 69 App. Div. 254, 257 (1902), the Appellate Division held that the jurisdiction of the City Court was unlimited in actions brought to recover a money-judgment in any amount, and that the limitation was only to the amount of the judgment that could be entered thereon. As, of course, it cannot at the present stage of this litigation appear that plaintiff will enter judgment for more than the statutory amount, defendant’s so-called partial defense is without basis.
It may also well be doubted whether an objection of this peculiar kind may be regarded technically as a “ defense ” either complete or partial; and, in any event, it is apparent that if the objection be one going to the jurisdiction of the City Court (whether to entertain the action or enter the judgment) it is one that cannot he waived, and defendant *214cannot be substantially injured by delaying its interposition until what' I regard as the proper time.
Gut and Lehman, JJ., concur.
Order affirmed, with ten dollars costs and disbursements.